                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              FORT MYERS DIVISION

NORMA ALICIA ROBLES,

           Plaintiff,

v.                                        Case No:    2:18-cv-280-FtM-29NPM

COMMISSIONER       OF       SOCIAL
SECURITY,

           Defendant.


                                 OPINION AND ORDER

      This      matter     is    before    the   Court    on    consideration     of

Magistrate Judge Douglas N. Frazier’s Report and Recommendation

(Doc. #26), filed on July 2, 2019, recommending that the Decision

of the Commissioner be reversed and remanded.                    The Commissioner

filed Objections (Doc. #28) on July 16, 2019, and plaintiff filed

a Response (Doc. #29) on July 30, 2019.

                                   I.      ALJ Decision

     On   May    21,     2015,   Norma     Alicia    Robles    (Robles)   filed   an

application for supplemental security income alleging a disability

onset date of October 15, 2014.              (Doc. #17-2, Tr. 15.)         At Step

One, the Administrative Law Judge (ALJ) found that Robles had not

engaged in substantial gainful activity since the date of the

application of May 21, 2015.            (Id., Tr. 17.)        At Step Two, the ALJ

found that Robles had degenerative disc disease of the lumbar spine

and degenerative joint disease of the hips.               The ALJ also noted a
history of a right wrist fracture, headaches, and high blood

pressure, but found no relevant subsequent treatment for these

impairments and thus no evidence of function limitations.            (Id.,

Tr. 17-18.)      The ALJ found that Robles’ medically determinable

mental impairment of depression did not cause more than a minimal

limitation, and that it was non-severe.        Under the four areas of

mental functioning, the ALJ found only mild limitations with

understanding,     remembering,    or     applying    information;    with

interacting with others; concentrating, persisting, or maintaining

pace; and adapting or managing herself.              Thus, the medically

determinable mental impairment was found to be non-severe.           (Id.,

Tr. 18-19.)

     The ALJ concluded that Robles did not have an impairment or

combination of impairments that met or medically equaled the

severity of one of the listed impairments.            The ALJ found that

Robles had the residual functional capacity to perform light work,

except that she could occasionally lift and/or carry 20 pounds and

frequently lift and/or carry 10 pounds.          The ALJ further found

that Robles could stand and/or walk for about six hours in an

eight-hour workday with normal breaks.        The ALJ found that Robles

could sit for about six hours in an eight-hour workday with normal

breaks.   The ALJ noted that Robles should no more than occasionally

climb ladders, ropes, and scaffolds; stoop; or crawl but that she

could frequently climb ramps and stairs; kneel; or crouch.             The



                                  - 2 -
ALJ found that Robles should avoid concentrated exposure to extreme

heat,   extreme   cold,   humidity,   vibration,   fumes,   odors,   dust,

gases, poor ventilation, and hazards such as unprotected heights

and dangerous machinery.     The ALJ found that Robles should no more

than frequently handle and finger with her right upper extremity.

(Id., Tr. 19-20.)

     The   ALJ    found   that   Robles’   statements   concerning     the

intensity, persistence and limiting effects of the symptoms of her

medically determinable impairments were not entirely consistent

with the medical evidence or other evidence in the record.             The

ALJ found that the treatment records did not support greater

function limitations beyond the reduced range of light work.          The

ALJ noted that the treatment records indicated only conservative

treatment for back or hip pain.       (Id., Tr. 21-22.)

     The ALJ considered and gave substantial weight to the State

agency medical consultant Sharmishtha Desai.        The ALJ gave limited

weight to the consultative examination in January 2015 by State

agency medical consultant Esha M. Kibria, D.O. because it failed

to give specific limitations of functions.         (Id., Tr. 22.)    State

agency consultant Glenn Broga was given no weight because the

physical assessment was made by a single decision maker, which is

not a medically accepted source.       (Id., Tr. 23.)

     The ALJ found that Robles’ allegations regarding her daily

activities was not persuasive. The ALJ found that the described



                                  - 3 -
activities suggested that Robles was capable of sustaining simple,

unskilled work activities within the parameters set forth in the

residual functional capacity.           The ALJ found that Robles was not

able to perform any past relevant work.               The ALJ heard from a

vocational expert and accepted the testimony as credible and

consistent with the Dictionary of Occupational Titles.             (Id.)

     Robles was 52 years old at the time of the application and is

defined    as   an   “individual     closely    approaching   advanced   age.”

(Id.)     Robles has a limited education and is able to communicate

in English.     In light of Robles’ age, education, work experience,

and residual functional capacity, the ALJ found there exist a

significant number of jobs in the national economy that Robles

could perform.       24.)

     Robles argued that she should be found disabled because she

is “closely approaching advance age and has a limited education.”

(Id., Tr. 24.)       The ALJ disagreed having found that Robles had the

residual functional capacity for light, not sedentary work.              (Id.)

The vocational expert testified that Robles would be able to do

one of three jobs with light exertional work:            hotel housekeeper,

counter attendant, or mail sorter.             The ALJ concluded that Robles

was not disabled.       (Id., Tr. 25.)

                            II.   Report and Recommendation

     The Magistrate Judge considered only one issue on appeal:

Whether the ALJ erred by failing to acknowledge or discuss the



                                       - 4 -
‘borderline age situation’ in the case.              (Doc. #26, p. 5.)        The

Magistrate Judge noted that an ALJ may not exclusively rely on

grids when a claimant is unable to perform a full range of work,

of if limited basic work skills.        The Magistrate Judge considered

a two-part test noting that plaintiff was within a few days or a

few months of a higher age category as she was 54 years, 6 months,

and 12 days old at the date of the decision.              Applying the same

factors under Grid Rule 202.11 to one of ‘advanced age’, the

Magistrate   Judge   found    that   this    would   mandate   a    finding   of

disabled.    Because the ALJ failed to acknowledge the borderline

age issue, the Magistrate Judge found reversible error.                       The

Magistrate Judge acknowledged that the Eleventh Circuit has not

decided whether the ALJ has a responsibility to identify borderline

age situation, but the Magistrate Judge was more persuaded by cases

assigning    responsibility.         Being    unpersuaded      by    the   other

arguments, the Magistrate Judge found remand to be heard on the

issue was appropriate.

                             III. Standard of Review

     After conducting a careful and complete review of the findings

and recommendations, a district judge may accept, reject or modify

the magistrate judge’s report and recommendation.                   28 U.S.C. §

636(b)(1).    A district judge “shall make a de novo determination

of those portions of the report or specified proposed findings or




                                     - 5 -
recommendations      to    which     objection      is    made.”         28   U.S.C.    §

636(b)(1)(C).

     The Court reviews the Commissioner’s decision to determine if

it is supported by substantial evidence and based upon proper legal

standards.    Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158

(11th Cir. 2004)(citing Lewis v. Callahan, 125 F.3d 1436, 1439

(11th Cir. 1997)).        Substantial evidence is more than a scintilla

but less than a preponderance, and is such relevant evidence as a

reasonable person would accept as adequate to support a conclusion.

Washington v. Comm'r of Soc. Sec., 906 F.3d 1353, 1358 (11th Cir.

2018);   Moore      v.    Barnhart,    405     F.3d      1208,    1211     (11th   Cir.

2005)(citing Crawford, 363 F.3d at 1158-59).                  Even if the evidence

preponderates against the Commissioner’s findings, the Court must

affirm   if   the    decision       reached    is     supported     by     substantial

evidence.     Crawford,       363     F.3d    at    1158-59      (citing      Martin   v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).                     The Court does

not decide facts anew, make credibility judgments, reweigh the

evidence, or substitute its judgment for that of the Commissioner.

Moore, 405 F.3d at 1211 (citing Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983)); Dyer v. Barnhart, 395 F.3d 1206,

1210 (11th Cir. 2005)(citing Phillips v. Barnhart, 357 F.3d 1232,

1240 n.8 (11th Cir. 2004)).           The Court reviews the Commissioner’s

conclusions of law under a de novo standard of review.                        Ingram v.




                                       - 6 -
Comm’r   of    Soc.     Sec.   Admin.,    496    F.3d   1253,    1260   (11th   Cir.

2007)(citing Martin, 894 F.2d at 1529).

                                    IV.    Objections

      The Commissioner objects that the Report and Recommendation

should be rejected and the Commissioner’s Decision affirmed.                    The

Commissioner argues that the Court should consider whether Robles

proffered evidence of additional vocational adversities justifying

use of the higher age category because the failure to do so makes

any error harmless.         In response, Robles indicates that she “never

argued that a claimant is automatically entitled to relief under

the borderline age rule simply because [s]he is close to an older

age   category;       in   fact,   Plaintiff’s     opening      brief   proactively

addressed the issue of vocational adversities.”                  (Doc. #29, p. 2.)

              “Age” means your chronological age. When we
              decide whether you are disabled under §
              416.920(g)(1),   we    will  consider    your
              chronological age in combination with your
              residual functional capacity, education, and
              work experience. We will not consider your
              ability to adjust to other work on the basis
              of your age alone. In determining the extent
              to which age affects a person's ability to
              adjust to other work, we consider advancing
              age to be an increasingly limiting factor in
              the   person's  ability   to make   such   an
              adjustment

              . . . .

              (b). . . We will not apply the age categories
              mechanically in a borderline situation. If you
              are within a few days to a few months of
              reaching an older age category, and using the
              older   age  category   would   result  in   a



                                         - 7 -
            determination or decision that you are
            disabled, we will consider whether to use the
            older age category after evaluating the
            overall impact of all the factors of your
            case.

            (d) Person closely approaching advanced age.
            If you are closely approaching advanced age
            (age 50–54), we will consider that your age
            along with a severe impairment(s) and limited
            work experience may seriously affect your
            ability to adjust to other work.

            (e) Person of advanced age. We consider that
            at advanced age (age 55 or older), age
            significantly affects a person's ability to
            adjust to other work. We have special rules
            for persons of advanced age and for persons in
            this category who are closely approaching
            retirement age (age 60 or older). See §
            416.968(d)(4).

20 C.F.R. § 416.963(a), (b), (d), (e).                     See also 20 C.F.R. §

404.1563.       The Eleventh Circuit “has stated that the factors

already     relied     upon   to   determine         the    claimant’s     RFC    are

insufficient to show additional adversities creating a lesser

ability to adapt.”        Huigens v. Soc. Sec. Admin., Comm'r, 718 F.

App'x 841, 847 (11th Cir. 2017) (citation omitted).                       The record

reflects that the ALJ asked a vocational expert whether jobs

existed    in   the    national    economy     for    an    individual     with   the

claimant’s      age,    education,      work     experience,        and     residual

functional capacity.          (Doc. #17-2, Tr. 24.)              This was after

acknowledging      Robles’    argument    that       she    closely   approaching

advanced     age   with   a   limited    education.         (Id.)     Before      the




                                     - 8 -
Magistrate Judge, Robles made the argument that the record before

the ALJ reflected additional adversities:

          In this case, Plaintiff testified that she
          only completed the 8th or 9th grade, and the
          ALJ found that she has a limited education.
          Tr. 37; 24. She has difficulty understanding
          what she reads; she relies on her daughter to
          complete paperwork and to handle her finances.
          Tr. 42-43; 53-54.

          . . . .

          Thus, the record in this case at least fairly
          raises additional adversities based on the
          ALJ’s   own    findings   and the   vocational
          testimony, and the ALJ was required to
          consider    these   since   a borderline   age
          situation existed.

(Doc. #24, pp. 8, 9.)   The ALJ had found that Robles had a limited

education, but also found that she read and completed the pain

questionnaire and work history form and did not indicate that

someone else filled them out for her.   (doc. #17-2, Tr. 24.)

          If   the  claimant    “makes   a  proffer   of
          substantial evidence that an ALJ could find
          credible and tending to show that the
          claimant's ability to adapt to a new work
          environment is less than the level established
          under the grids for persons his age,” the
          district court is required to remand the case
          to the Secretary for reconsideration of the
          age/ability to adapt issue. [ ] If, on the
          other hand, the claimant does not make such a
          proffer, the ALJ's mechanistic use of the age
          grids would be harmless error and there would
          be no need to remand to the Secretary.

Patterson v. Bowen, 799 F.2d 1455, 1458–59 (11th Cir. 1986).

“Reeves held that before the Secretary may use the age factor as

applied in the grids as evidence of the claimant's ability to adapt


                               - 9 -
to a new work environment, the claimant must be afforded an

opportunity to proffer substantial credible evidence that his

ability to adapt is less than the level established under the grids

for    persons    of    his   age    capable    of    his   residual     functional

capacity.”       Hutchison v. Bowen, 787 F.2d 1461, 1465 (11th Cir.

1986) (citing Reeves v. Heckler, 734 F.2d 519, 525 (11th Cir.

1984)).     In this case, the ALJ did not rely exclusively on the

grids and used the testimony of a vocational expert but did not

ask the vocational expert to consider the age factor.                    Miller v.

Comm'r of Soc. Sec., 241 F. App'x 631, 635 (11th Cir. 2007).                     In

this    case,     the   Court   is    required       to   remand   the   case   for

reconsideration of the age factor.              After an independent review,

the Court agrees with the findings and recommendations in the

Report and Recommendation.

       Accordingly, it is now

       ORDERED:

       1.   The Report and Recommendation (Doc. #26) is accepted and

adopted by the Court.

       2.   The Commissioner's Objections (Doc. #28) are OVERRULED.

       3.   The Decision of the Commissioner of Social Security is

reversed and the matter is remanded to the Commissioner of Social

Security pursuant to sentence four of 42 U.S.C. § 405(g) so that

the Commissioner can make an individualized determination of the

age    factor     and    expressly     articulate         the   consideration   of



                                       - 10 -
claimant’s borderline situation.   The Clerk of the Court shall

enter judgment accordingly and close the file.

     DONE and ORDERED at Fort Myers, Florida, this   5th   day of

August, 2019.




Copies:
Hon. Douglas. N. Frazier
U.S. Magistrate Judge

Counsel of Record




                             - 11 -
